Citation Nr: 0030852	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-13 855	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, post-operative, L4-5, status post fusion, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which increased the assigned disability 
evaluation to 40 percent disabling for a herniated nucleus 
pulposus, post-operative, L4-5, status post fusion. 

In its February 2000 statement of an accredited 
representative in an appealed case, the veteran's 
representative raises a claim of entitlement to service 
connection for a L2-3 condition.  Because that issue is not 
before the Board on this appeal, it is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's service-connected disability of herniated 
nucleus pulposus, post-operative, L4-5, status post fusion, 
is manifested by the following: not more than severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief; moderate limitation of motion of the 
lumbar spine, including due to pain on motion; subjective 
complaints of pain with radiculopathy only seldom present, 
and clinical observations of muscle atrophy, reflexes 
present, ambulation essentially unimpaired, and no sensory 
loss; and no evidence of pronounced intervertebral disc 
syndrome, with little intermittent relief, sciatic 
neuropathy, including with characteristic pain and 
demonstrable muscle spasm, or neurologic findings, such as 
absent ankle jerk, appropriate to the site of the diseased 
disc.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for herniated nucleus pulposus, post-operative, L4-5, status 
post fusion have not been met.  38 U.S.C.A. § 1155 (West 1991 
and Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to this issue 
and, moreover, that the record contains sufficient medical 
evidence for the Board to make an informed decision on the 
claim. 

Disability ratings are rendered upon VA's Schedule for Rating 
Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or  joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59 (2000);  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below.  

The veteran was afforded a spinal fusion in service in 1953.  
In October 1954, service connection was established for the 
veteran's post-operative fusion residuals when the Board 
determined that a preexisting back condition was aggravated 
in service.  He was afforded a graft of a pseudarthroses L4-
L5 in February 1956.

The veteran was afforded a VA examination in March 1998.  X-
rays provided the impression of a moderate sized marginal 
hypertrophic spur formation at L2-3, mild narrowing of the 
L4-5 disc, and bilateral spondylolysis of L-5 with Grade 1 
spondylolisthesis of L5 on S1.  The veteran reported constant 
low back pain , aggravated by sitting or standing.  He 
reported pain seldom radiating into the buttocks region.  He 
denied loss of bowel or bladder control.  He reported that 
ibuprofen once or twice a day provided some relief.  The 
examiner noted the absence of true flare-ups, but the veteran 
reported muscle spasms and pain in addition to aching.  Range 
of motion testing (point at which pain occurred and confirmed 
by objective evidence) in March 1998 showed flexion to 65 
degrees; extension to 17 degrees; rotation to 20 degrees on 
the right and 22 degrees on the left; and lateral flexion to 
12 degrees on the right and 14 degrees on the left.  There 
was no evidence of excessive fatigability, or incoordination, 
or of significant further post-exercise loss.  Obvious 
muscular atrophy was noted in the lumbosacral spine.  
Reflexes were equal bilaterally; straight leg raising was 
negative; and walking was intact.  The diagnosis was 
bilateral spondylolysis of L-5 with Grade 1 spondylolisthesis 
of L5 on S-1, status post fusion. 

Moderate degenerative changes at L4-5 together with 
significant degenerative changes at L2-L3 were reported on 
private radiographs of May 1999.  The examiner characterized 
the pathology shown on X-rays at L2-3 as "some 
retrolisthesis."  The veteran was reported as not taking any 
prescription medications and that he could not tolerate 
ibuprofen due to side effects .  He had a normal gait 
although with some guarding.  His trunk range of motion was 
significantly limited because of back pain.  His sensory and 
motor examinations were intact.  There were no nerve root 
tension signs.  His reflexes were symmetric in knee and ankle 
jerk.  Patrick's on the left greater than the right did cause 
some lower back pain.  Hip examination was negative.  

The Board observes that entitlement to service connection for 
a L2-L3 condition is pending adjudication by the RO.  
Notwithstanding, where two disabilities affect the same 
anatomic area and have overlapping symptomatology, all 
disability must be evaluated as service-connected unless the 
symptoms have been medically separated out.  Mittleider v. 
West, 11 Vet. App. 818 (1998).  Thus, the symptomatology 
still comprises part of the service-connected disability at 
issue and will be considered in the disability evaluation 
since such symptomatology is within the same anatomical 
region.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

It should be noted also that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994).

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; 
and a 10 percent evaluation is warranted for slight 
limitation of motion.  38 C.F.R. § 4.71a. 

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; and a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; and a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a.

The Board finds that the veteran's low back disability at 
issue is most comprehensively evaluated in accordance with 
the criteria for intervertebral disc syndrome under 
Diagnostic Code 5293.  Diagnostic Code 5293 contemplates a 
herniated nucleus pulposus, recurring attacks, characteristic 
pain, muscle spasm, loss of motion, and osteoarthritic 
changes.  Other diagnostic criteria do not as comprehensively 
address the actual or claimed symptomatology, and do not 
afford an evaluation higher than the currently assigned 40 
percent.  Diagnostic Code 5293 is the only pertinent 
Diagnostic Code which provides for a rating in excess of the 
currently assigned 40 percent rating (assigned under 
Diagnostic Code 5293).  38 C.F.R. § 4.71a. 

The normal ranges of motion reflected on the examination 
report compared with the motion testing results support no 
more than moderate limitation of that function under 
Diagnostic Code 5292.  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991); VAOPGCPREC 8-98.  Range of motion testing in 
March 1998 reflects that the veteran was effectively limited 
by pain on motion (the point at which pain occurred and 
confirmed by objective evidence) to flexion to 65 degrees (95 
degrees indicated to be normal); extension to 17 degrees (35 
degrees indicated to be normal); rotation to 20 degrees on 
the right and 22 degrees on the left (35 degrees indicated to 
be normal); and lateral flexion to 12 degrees on the right 
and 14 degrees on the left (40 degrees indicated to be 
normal).  The Board finds this limitation of motion, with 
consideration of limitation of motion due to pain on motion, 
and with considerations indicated in 38 C.F.R. § 4.40 and 
4.45 and DeLuca, 8 Vet. App. 202, to be productive of no more 
than moderate limitation of motion.  Moreover, as the veteran 
is already in receipt of a 40 percent rating for his low back 
disability, even if severe limitation of the lumbar spine 
were demonstrated, a higher rating is not possible under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a.   

Likewise, with regard to a potential rating under Diagnostic 
Code 5295, the Board notes that this Diagnostic Code 
specifically encompasses limitation of motion of the lumbar 
spine, even listing of the spine and marked limitation of 
flexion, osteoarthritic changes, narrowing of joint space, 
and abnormal mobility on forced motion.  As the veteran is 
already in receipt of a 40 percent rating for his low back 
disability, even if severe limitation of the lumbar spine 
were demonstrated, a higher rating is not possible under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a.

After a review of the evidence of record, the Board finds 
that the veteran's service-connected disability of herniated 
nucleus pulposus, post-operative, L4-5, status post fusion, 
is manifested by not more than severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
as contemplated by a 40 percent rating under Diagnostic Code 
5293.  This is evidenced by clinical observations of muscle 
atrophy, reflexes present, ambulation essentially unimpaired, 
and no sensory loss.  

The evidence does not demonstrate that the veteran's low back 
disability more nearly approximates the criteria for a 60 
percent rating for pronounced intervertebral disc syndrome.  
The evidence does not demonstrate pronounced intervertebral 
disc syndrome, little intermittent relief, sciatic 
neuropathy, including with characteristic pain and 
demonstrable muscle spasm, or neurologic findings, such as 
absent ankle jerk, appropriate to the site of the diseased 
disc.  

In this regard, the veteran asserts that he suffers from pain 
with little intermittent relief and that he has muscle 
spasms.  The Board observes, however, that, while muscle 
spasms were reported by history, the condition was not 
demonstrated at the March 1998 VA examination or at the May 
1999 private spine evaluation.  Muscular atrophy has been 
reported, and pain is manifested at a moderate level of range 
of motion testing.  The Board notes the presence of reflexes, 
ambulation essentially unimpaired, and no report of sensory 
loss.  Also, radiculopathy was only seldom present.  Thus, 
the Board finds that the veteran's service-connected low back 
disability does not meet or more nearly approximate the 
criteria for the next higher 60 percent disability rating 
under Diagnostic Code 5293.  The preponderance of the 
evidence is against an evaluation in excess of 40 percent 
inasmuch as the veteran's low back disability does not more 
nearly approximate a pronounced level of disability as 
contemplated by Diagnostic Code 5293.  38 C.F.R. § 4.71a. 

The criteria in Diagnostic Code 5293, used to evaluate 
intervertebral disc syndrome, includes evaluation based on 
loss of range of motion.  Thus, a veteran who is evaluated 
under Diagnostic Code 5293 is not also entitled to a separate 
evaluation under Diagnostic Code 5292 for loss of motion, 
because that would constitute pyramiding.  See VAOPGCPREC 36-
97.  Thus, because arthritis is rated on the basis of 
limitation of motion, additional consideration for that 
aspect of the disability is not warranted.

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  However, while the veteran asserts that he 
suffers additional functional loss, as the above analysis 
demonstrates, additional loss beyond that contemplated for 
the assigned 40 percent evaluation, is not demonstrated by 
clinical findings.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

An increased evaluation for herniated nucleus pulposus, post-
operative, L4-5, status post fusion, is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

